DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8 are pending.  Claims 1-8 have been amended. 

Response to Arguments
Applicant’s arguments filed 12/28/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kusano et al. US 2015/0160301 in view Emori et al. US 2005/0119856 and Akamine US 2015/0046108.

Claim Objections
Claims 5-8 objected to because of the following informalities:	
Claim 5 recites “a battery” in line 5. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “the battery”. Appropriate correction is required.
Claims 6-8 object for their dependency to claim 5. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al. US 2015/0160301 in view Emori et al. US 2005/0119856 and Akamine US 2015/0046108.

Regarding claim 1, Kusano teaches:
A battery control device (Fig 1 #50)
comprising:
a memory; (Par 0062 “map. This map stores data indicating”)
 
a processor (Fig 1 #50);

calculates an allowable current value at a resistance value after a constant current flows for a predetermined amount of time (Par 0078 “the battery control device 50 calculates an estimated current value I (Ta) of the current I flowing in the rechargeable battery 10”), such that the constant current flows from an initialized non-polarization state : (during charging is when a current is passing through being an initialized non-polarization state staring at time 0 and any time after a charge current has been flowing during a time between 0 and Ta. Fig 2)
 
Kusano does not explicitly teach:
an input/output device.
Emori teaches:
an input/output device; (Fig 8 #1005)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify battery control device taught by Kusano to have an input/output device taught by Emori for the purpose of connection to loads and sources. (Refer to Par 0092)

Even though Kusano teaches:
a processor and memory as noted above. 
Kusano does not explicitly teach:
the processor communicatively coupled to the memory and the input/output device, and stores via the memory, a parameter representing a temporal change in a polarization voltage.
Emori teaches:
the processor communicatively coupled to the memory and the input/output device, and stores via the memory  (Fig 8 #104; Par 0043 “arithmetic means 104 is formed with a microprocessor”), a parameter representing a temporal change in a polarization voltage (Par 0049 “related parameters are corrected at a step of correction and writing to terminate writing in the memory”; Parameters are used to determine polarization voltage; Par 0049 “measuring and reading, voltage, current, temperature, resistance, electrolyte concentration and so forth of the power storage means 101 is measured to read the measuring value of the first correction means 106 or the arithmetic means 104 or a value of the storage means 103” Par 0068 “Vp depends on complicate parameter”). 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify battery control device taught by Kusano to have processor and memory and input device taught by Emori for the purpose of performing correction. (Refer to Par 0014-0015)

Even though Kusano teaches:
wherein the processor is configured to calculate a present polarization voltage a battery. (Fig 2 #Vc; Par 0058 “That is, it is possible for the battery control device 50 to sequentially calculate a value of the polarization voltage Vc in the rechargeable battery 10”)
Kusano does not explicitly teach:
wherein the processor is configured to calculate a present polarization voltage a battery by using each information of a current value, a voltage value, and a temperature of the battery.
Akamine teaches:
wherein the processor (Fig 2 #26) is configured to calculate a present polarization voltage a battery (Fig 2 # 262) by using each information of a current value, a voltage value, and a temperature of the battery (The models are used to calculate polarization voltage and the models are made using voltage, current and temperature. Fig 2 # 23 current, 22 voltage, 24 temperature, 262 Polarization voltage calculation section; (Par 0059 “The polarization voltage model block corresponds to the model of the polarization voltage calculation section 262 illustrated in FIG. 2, and a polarization voltage is computed on the basis of an equivalent circuit model of the polarization voltage”; Par 0089 “Model 1, Model 2, and Model 3 are models for estimating voltages by use of current values measured by the current measurement section 23, and hence parameters are optimized by use of the detected current value and the detected voltage value. However, deepening on a model, a case where parameter optimization is performed by use of another physical quantity (e.g., a temperature measured by the temperature measurement section 24, or the like) also falls within the present invention.” Par 0067 “As in the case with Model 2, the polarization voltage is assumed to be composed of the estimated short-term linear polarization value and the estimated long-term linear polarization value”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to calculate polarization voltage taught by Kusano to be by calculation taught by Akamine for the purpose of accounting for estimation error. (Refer to Par 0010)

Kusano does not explicitly teach:
calculates an allowable current value at a resistance value after a constant current flows for a predetermined amount of time, such that the constant current flows from an initialized non-polarization state;

upon calculation of the maximum current value, control the battery such that
the correct value of the allowable current is output for a predetermined time.
Emori teaches:
calculates an allowable current value at a resistance value after a constant current flows for a predetermined amount of time, such that the constant current flows from an initialized non-polarization state : (Fig 2 #Allowable current; Par 0043 “the result of calculation and the set information are compared to calculate the correction information to be these correction amounts. As state of the power storage means 101, there are various abnormality, such as SOC, SOH, allowable current,”)
 calculates a maximum current value based on a corrected value of the allowable current value (Par 0056 “an allowable charge current and allowable discharge current of the power storage means. Associating with increase of SOC, the allowable discharge current is increased and allowable charge current is decreased. Assuming the maximum allowable voltage of the power storage means is Vmax and minimum allowable voltage is Vmin, the allowable charge current Icmax and allowable discharge current Idmax are respectively expressed by the following equations (3) and (4)”) on the basis of a product of the parameter representing the temporal change in the polarization voltage and the present polarization voltage, (Fig 2 correct and write; Par 0068 “Vp depends on complicate parameter, such as individual difference or secular change, and further individual difference of secular change and so forth. Upon modeling and reproducing these parameters accurately for taking in calculation, it becomes necessary to obtain the initial characteristics, a plurality of parameters, data to require substantial period and load”)
 upon calculation of the maximum current value, control the battery such that
the correct value of the allowable current is output for a predetermined time. (Fig 8; Par 0088 “the result of state detection is fed to the control converter 1004 as a control amount for state or allowable charge and discharge current and so forth of the power storage means 101. The control converter 1004 controls charging and discharging depending thereon.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify battery control device taught by Kusano to have calculate allowable current and maximum current taught by Emori for the purpose of performing correction. (Refer to Par 0015)

Regarding claim 2 and 6, Kusano teaches:
wherein the memory a battery internal resistance predicted after causing a constant current to flow from a non-polarization state for a predetermined time. (from a non-polarization state is the state before charging/discharging when battery is at OCV and constant current flows a start time; Par 0037 “detected value I(0) of the current at the start timing when the charging/discharging of the rechargeable battery 10 is initiated, the detected value V(0) of the terminal voltage V of the rechargeable battery 10, the change amount .DELTA.OCV of the open circuit voltage, the change amount .DELTA.Vc of the polarization voltage, and the resistance value Rt(Ta) of the internal resistance of the rechargeable battery 10 at the timing Ta.” and Par 0062 “the constant current flows in the rechargeable battery 10 during a period counted from the start timing of the charging/discharging of the rechargeable battery 10 to a timing Ta elapsed from the start timing”)

Regarding claim 3 and 7, Kusano teaches:
wherein the processor further includes a polarization estimation unit; (Fig 1 inside #50; Par 0059 “the estimated voltage value of the polarization voltage Vc”)
wherein the polarization estimation unit calculates a polarization voltage after elapse of a predetermined time on the basis of the present polarization voltage and the parameter representing the temporal change of the polarization voltage.   (Par 0041 “The polarization voltage Vc is sequentially calculated on the basis of the polarization voltage Vca at a timing before an infinitesimal time”)

Regarding claim 4 and 8, Kusano teaches:
wherein the calculation unit includes an allowable current value correction unit; (Par 0014 “The battery control device according to the exemplary embodiment calculates an estimated current value (as an estimated target value) or an estimated voltage value (as an estimated target value) of the terminal voltage by using the calculated specific change amount.”……. “The battery control device according to the exemplary embodiment performs the correct electric power control on the basis of the estimation result”)
wherein the allowable current value correction unit calculates the corrected value of the allowable current value on the basis of the polarization voltage after elapse of the predetermined time (calculates current based on parameters. Par 0058 “the battery control device 50 to sequentially calculate a value of the polarization voltage Vc in the rechargeable battery 10 at the start timing when the charging/discharging of the rechargeable battery 10 is initiated and an estimated voltage value of the polarization voltage Vc at a future timing on the basic of the circuit constants R1, C1, R2 and C2, the polarization voltage Vca and the voltage Vc2a at a timing before an infinitesimal time .DELTA.t, and the detected current I flowing in the rechargeable battery 10”) and the battery internal resistance predicted after causing the constant current to flow from the non-polarization state for the predetermined time . (from a non-polarization state is the state before charging/discharging when battery is at OCV and constant current flows a start time; Par 0037 “detected value I(0) of the current at the start timing when the charging/discharging of the rechargeable battery 10 is initiated, the detected value V(0) of the terminal voltage V of the rechargeable battery 10, the change amount .DELTA.OCV of the open circuit voltage, the change amount .DELTA.Vc of the polarization voltage, and the resistance value Rt(Ta) of the internal resistance of the rechargeable battery 10 at the timing Ta.” and Par 0062 “the constant current flows in the rechargeable battery 10 during a period counted from the start timing of the charging/discharging of the rechargeable battery 10 to a timing Ta elapsed from the start timing”).   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plett US 2006/0111854, Yun et al. US 2007/0299620, Nishi et al. US 2010/0085057, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859